Case 1:19-cv-05523-SDG Document 88 Filed 03/04/21 Page 1 of 2

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
Northern District of Georgia

Case Number: 1:19-CV-5523-ODE

Plaintiff:
Berkeley Ventures II, LLC

Vs.

Defendant:
Sionic Mobile Corporation
Ronald D. Herman

For:

Jason Godwin

Godwin Law Group

3985 Steve Reynolds Boulevard
Building D

Norcross, GA 30093

Received by Ancillary Legal Corporation on the 25th day of February, 2021 at 4:18 pm to be served on
Wyndham Hotel Management, Inc. c/o Corporate Creations Network, Inc., 2985 Gordy Parkway, 1st
Floor, Marietta, GA 30066.

|, Doug Troy, being duly sworn, depose and say that on the 26th day of February, 2021 at 12:12 pm, I:

served Wyndham Hotel Management, Inc. c/o Corporate Creations Network, Inc. by delivering a true
copy of the Subpoena to Produce Documents, Information, Or Objects Or To Permit Inspection of
Premises in a Civil Action with Exhibit A to: Corporate Creations Network, Inc. as Registered Agent,
BY LEAVING THE SAME WITH Xiomara Moctezuma as authorized agent at the address of: 2985
Gordy Parkway, 1st Floor, Marietta, GA 30066.

Marital Status: Based upon inquiry of party served, Defendant is married.

Additional Information pertaining to this Service:
2/26/2021 12:13 pm served Xiomara Moctezuma
Authorized to accept
Case 1:19-cv-05523-SDG Document 88 Filed 03/04/21 Page 2 of 2

AFFIDAVIT OF SERVICE For 1:19-CV-5523-ODE

| am an agent of Ancillary Legal Corporation and am competent in all respects to testify regarding the
matters set forth herein. | have personal knowledge of the facts stated herein and know them to be true.|
have no interest in the outcome of this action and am not related to any of the parties. | am 18 or more
years of age and am authorized to serve process.

OFFICIAL SEAL
Thomas J Diggins

Gwinnett County C OUNTY
My Comm. Expires peo 8th, 2026

 

Ae Aig—

 

Doug Troy
Subscribed and Sworn to before me on the Znd _ Process Server
dayof March —, ZOU\__ by the affiant
who is personally known to me. Ancillary Legal Corporation
i ZL 4 0) . a naie na Tucker Road
Z ullain
NOTARY PUBLIC 7” Atlanta, GA 30341

(404) 459-8006

Our Job Serial Number: ANC-2021002230
Ref: Berkeley

Copyright © 1992-2021 Database Services, Inc. - Process Server's Toolbox V8.1t
